Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 1 of 14 Page ID #:128



       Daniel L. Goodkin, Esq. (SBN 131347)
   1 Email: dgoodkin@goodkinlaw.com
       Michael A. Shakouri, Esq. (SBN 272698)
   2 Email: mshakouri@goodkinlaw.com
       GOODKIN LAW GROUP, APC
   3 1800 Century Park East, 10TH Floor
       Los Angeles, California 90067
   4 Telephone: (310) 552-3322
       Facsimile: (310) 943-1589
   5

   6 Attorneys for Defendant SEPULVEDA-VICTORY ASSOCIATES

   7                              UNITED STATES DISTRICT COURT
   8                             CENTRAL DISTRICT OF CALIFORNIA
   9

  10 SHAMAR JACKSON,                                     CASE NO.: 2:20-cv-00881-JFW-AS
  11                     Plaintiff,                      DEFENDANT SEPULVEDA-
                                                         VICTORY ASSOCIATES’
  12                       vs.                           ANSWER TO PLAINTIFF
                                                         SHAMAR JACKSON’S
  13                                                     CORRECTED COMPLAINT
     SEPULVEDA-VICTORY
  14 ASSOCIATES; ORHTO MATTRESS                          Complaint served: March 3, 2020
     INC., a California corporation; and
  15 DOES 1 – 10,

  16                     Defendants.
  17
                   Defendant Sepulveda-Victory Associates (“Sepulveda” or “Defendant”)
  18
       hereby answers the corrected complaint of Plaintiff Shamar Jackson (“Jackson”) as
  19
       follows:
  20
                                             I.   PARTIES
  21
                   1.   Defendant has insufficient knowledge to admit or deny the allegations
  22
       in paragraph 1 and as such deny them.
  23
                   2.   Defendant admits that it owned the real property located at or about
  24
       6301 Sepulveda Blvd. Van Nuys, CA 91411 at all relevant times.
  25
                   3.   Defendant admits the allegations of paragraph 3 of the Complaint.
  26
                   4.   Defendant admits the allegations of paragraph 3 of the Complaint.
  27
                   5.   Defendant has insufficient knowledge to admit or deny the allegations
  28
       10066.132                                     1          Case No.: 2:20-cv-00881-JFW-AS
       DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                 CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 2 of 14 Page ID #:129




   1 in paragraph 5 and as such deny them.

   2         6.    Defendant has insufficient knowledge to admit or deny the allegations
   3 in paragraph 6 and as such deny them.

   4         7.    Defendant has insufficient knowledge to admit or deny the allegations
   5 in paragraph 7 and as such deny them.

   6                          II.   JURISDICTION & VENUE
   7         8.    Defendant asserts, based solely upon Plaintiff’s allegations in
   8 Paragraph 8, that Plaintiff lacks standing to bring these claims as he fails to allege
   9 how any of the purported barriers relate to his particular disability.

  10         9.    Defendant asserts, based solely upon Plaintiff’s allegations in
  11 Paragraph 9, that Plaintiff lacks standing to bring these claims as he fails to allege

  12 how any of the purported barriers relate to his particular disability, and further

  13 submits that Plaintiff is engaging in improper forum shopping in this Court as to its

  14 alleged claims under California's Unruh Civil Rights Act against Defendant by

  15 seeking to avoid California statutory law, including, without limitation, Cal. Civ.

  16 Proc. Code §§ 425.50 and 425.55, and California Government Code § 70616.5,

  17 imposing, inter alia, a “high-frequency litigant fee” requiring high-frequency

  18 litigants to pay a $1,000 filing fee at the time of filing of the initial complaint in

  19 addition to the standard filing fees, and requirements to allege certain facts as more

  20 particularly set forth in the aforementioned statutes.

  21         10.   Defendant asserts, based solely upon Plaintiff’s allegations in
  22 Paragraph 10, that Plaintiff lacks standing to bring these claims as he fails to allege

  23 how any of the purported barriers relate to his particular disability.

  24                         III.   FACTUAL ALLEGATIONS
  25         11.   Defendant admits the allegations of paragraph 11 of the Complaint.
  26         12.   Defendant has insufficient knowledge to admit or deny the allegations
  27 in paragraph 12 and as such deny them.

  28
                                                  2          Case No.: 2:20-cv-00881-JFW-AS
       DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                 CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 3 of 14 Page ID #:130




   1        13.   Defendant has insufficient knowledge to admit or deny the allegations
   2 in paragraph 13 and as such deny them.

   3        14.   Defendant has insufficient knowledge to admit or deny the allegations
   4 in paragraph 14 and as such deny them.

   5        15.   Defendant has insufficient knowledge to admit or deny the allegations
   6 in paragraph 15 and as such deny them.

   7        16.   Defendant has insufficient knowledge to admit or deny the allegations
   8 in paragraph 16 and as such deny them.
   9        17.   Defendant has insufficient knowledge to admit or deny the allegations
  10 in paragraph 17 and as such deny them.

  11        18.   Defendant has insufficient knowledge to admit or deny the allegations
  12 in paragraph 18 and as such deny them.

  13        19.   Defendant has insufficient knowledge to admit or deny the allegations
  14 in paragraph 19 and as such deny them.

  15        20.   Defendant has insufficient knowledge to admit or deny the allegations
  16 in paragraph 20 and as such deny them.

  17        21.   Defendant has insufficient knowledge to admit or deny the allegations
  18 in paragraph 21 and as such deny them.

  19        22.   Defendant has insufficient knowledge to admit or deny the allegations
  20 in paragraph 22 and as such deny them.

  21        23.   Defendant has insufficient knowledge to admit or deny the allegations
  22 in paragraph 23 and as such deny them.

  23        24.   Defendant has insufficient knowledge to admit or deny the allegations
  24 in paragraph 24 and as such deny them.

  25        25.   Defendant has insufficient knowledge to admit or deny the allegations
  26 in paragraph 25 and as such deny them.

  27        26.   Defendant has insufficient knowledge to admit or deny the allegations
  28
                                              3         Case No.: 2:20-cv-00881-JFW-AS
       DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                 CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 4 of 14 Page ID #:131




   1 in paragraph 26 and as such deny them.

   2        27.   Defendant has insufficient knowledge to admit or deny the allegations
   3 in paragraph 27 and as such deny them.

   4        28.   Defendant has insufficient knowledge to admit or deny the allegations
   5 in paragraph 28 and as such deny them.

   6        29.   Defendant has insufficient knowledge to admit or deny the allegations
   7 in paragraph 29 and as such deny them.

   8        30.   Defendant has insufficient knowledge to admit or deny the allegations
   9 in paragraph 30 and as such deny them.

  10        31.   Defendant has insufficient knowledge to admit or deny the allegations
  11 in paragraph 31 and as such deny them.

  12        32.   Defendant has insufficient knowledge to admit or deny the allegations
  13 in paragraph 32 and as such deny them.

  14              IV.    FIRST CAUSE OF ACTION: VIOLATION OF THE
  15                     AMERICANS WITH DISABILITIES ACT OF 1990
  16        33.   Defendant has insufficient knowledge to admit or deny the allegations
  17 in paragraph 33 and as such deny them.

  18        34.   Defendant has insufficient knowledge to admit or deny the allegations
  19 in paragraph 34 and as such deny them.

  20        35.   Defendant has insufficient knowledge to admit or deny the allegations
  21 in paragraph 35 and as such deny them.

  22        36.   Defendant has insufficient knowledge to admit or deny the allegations
  23 in paragraph 36 and as such deny them.

  24        37.   Defendant has insufficient knowledge to admit or deny the allegations
  25 in paragraph 37 and as such deny them.

  26        38.   Defendant has insufficient knowledge to admit or deny the allegations
  27 in paragraph 38 and as such deny them.

  28
                                              4         Case No.: 2:20-cv-00881-JFW-AS
       DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                 CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 5 of 14 Page ID #:132




   1        39.    Defendant has insufficient knowledge to admit or deny the allegations
   2 in paragraph 39 and as such deny them.

   3        40.    Defendant has insufficient knowledge to admit or deny the allegations
   4 in paragraph 40 and as such deny them.

   5        41.    Defendant has insufficient knowledge to admit or deny the allegations
   6 in paragraph 41 and as such deny them.

   7        42.    Defendant has insufficient knowledge to admit or deny the allegations
   8 in paragraph 42 and as such deny them.
   9        43.    Defendant has insufficient knowledge to admit or deny the allegations
  10 in paragraph 43 and as such deny them.

  11        44.    Defendant has insufficient knowledge to admit or deny the allegations
  12 in paragraph 44 and as such deny them.

  13        45.    Defendant has insufficient knowledge to admit or deny the allegations
  14 in paragraph 45 and as such deny them.

  15        46.    Defendant has insufficient knowledge to admit or deny the allegations
  16 in paragraph 46 and as such deny them.

  17        47.    Defendant has insufficient knowledge to admit or deny the allegations
  18 in paragraph 47 and as such deny them.

  19        48.    Defendant has insufficient knowledge to admit or deny the allegations
  20 in paragraph 48 and as such deny them.

  21        49.    Defendant has insufficient knowledge to admit or deny the allegations
  22 in paragraph 49 and as such deny them.

  23        50.    Defendant has insufficient knowledge to admit or deny the allegations
  24 in paragraph 50 and as such deny them.

  25          V.   SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
  26                                      CIVIL RIGHTS ACT
  27        51.    Defendant has insufficient knowledge to admit or deny the allegations
  28
                                               5         Case No.: 2:20-cv-00881-JFW-AS
       DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                 CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 6 of 14 Page ID #:133




   1 in paragraph 51 and as such deny them.

   2        52.    Defendant has insufficient knowledge to admit or deny the allegations
   3 in paragraph 52 and as such deny them.

   4        53.    Defendant has insufficient knowledge to admit or deny the allegations
   5 in paragraph 53 and as such deny them.

   6        54.    Defendant has insufficient knowledge to admit or deny the allegations
   7 in paragraph 54 and as such deny them.

   8        55.    Defendant has insufficient knowledge to admit or deny the allegations
   9 in paragraph 55 and as such deny them.

  10        56.    Defendant has insufficient knowledge to admit or deny the allegations
  11 in paragraph 56 and as such deny them.

  12        57.    Defendant has insufficient knowledge to admit or deny the allegations
  13 in paragraph 57 and as such deny them.

  14        58.    Defendant has insufficient knowledge to admit or deny the allegations
  15 in paragraph 58 and as such deny them.

  16        59.    Defendant has insufficient knowledge to admit or deny the allegations
  17 in paragraph 59 and as such deny them.

  18        60.    Defendant has insufficient knowledge to admit or deny the allegations
  19 in paragraph 60 and as such deny them.

  20                          FIRST AFFIRMATIVE DEFENSE
  21                          (Failure to State a Cause of Action)
  22        1.     Plaintiff is barred from recovering against the answering Defendant on
  23 his Complaint, and each cause of action therein, because it fails to state facts

  24 sufficient to constitute a cause of action against the answering Defendant.

  25                        SECOND AFFIRMATIVE DEFENSE
  26                                   (Lack of Standing)
  27        2.     Plaintiff is barred from recovering against the answering Defendant on
  28
                                                 6         Case No.: 2:20-cv-00881-JFW-AS
       DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                 CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 7 of 14 Page ID #:134




   1 his Complaint, and each cause of action therein, because Plaintiff lacks standing to

   2 assert the claims alleged in the Complaint against the answering Defendant.

   3                         THIRD AFFIRMATIVE DEFENSE
   4                                      (Negligence)
   5        3.     Plaintiff is barred from recovering against the answering Defendant on
   6 his Complaint, and each cause of action therein, because Plaintiff was negligent and

   7 careless in the matters alleged.

   8                        FOURTH AFFIRMATIVE DEFENSE
   9                                 (No Injury or Damage)
  10        4.     Plaintiff is barred from recovering against the answering Defendant on
  11 its Complaint, and each cause of action therein, because Plaintiff has sustained no

  12 injury or damage by reason of any of the acts alleged in the Complaint.

  13                          FIFTH AFFIRMATIVE DEFENSE
  14                                    (Unclean Hands)
  15        5.     Plaintiff is barred from maintaining its Complaint, and each cause of
  16 action therein, because of his unclean hands.

  17                         SIXTH AFFIRMATIVE DEFENSE
  18                                        (Waiver)
  19        6.     Plaintiff is barred from recovering against the answering Defendant on
  20 his Complaint, and each cause of action therein, because it waived whatever rights it

  21 may have had to assert the claims contained in the Complaint and each cause of

  22 action therein

  23                       SEVENTH AFFIRMATIVE DEFENSE
  24                                        (Estoppel)
  25        7.     Plaintiff is estopped to enforce the claims and obligations sought to be
  26 enforced in the Complaint, and each cause of action therein, because Plaintiff failed

  27 to honor its duties to the answering Defendant, failed to take proper steps to assert in

  28
                                                 7         Case No.: 2:20-cv-00881-JFW-AS
       DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                 CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 8 of 14 Page ID #:135




   1 a timely fashion the claims alleged in the Complaint, and otherwise acted in a

   2 manner inconsistent with an intent to assert or preserve its right to assert any of the

   3 claims, all to the detriment of the answering Defendant.

   4                         EIGHTH AFFIRMATIVE DEFENSE
   5                                          (Laches)
   6        8.     Plaintiff is barred by the doctrine of laches from pursing his Complaint,
   7 and each cause of action therein, by reason of its inexcusable and unreasonable

   8 delay in filing the Complaint and his failure to specifically state its claim, all to the
   9 prejudice of the answering Defendant.

  10                          NINTH AFFIRMATIVE DEFENSE
  11                                (Third Party Negligence)
  12        9.     Plaintiff is barred from recovering against the answering Defendant on
  13 his Complaint, and each cause of action therein, because third parties were careless

  14 and negligent in and about the matters alleged in the Complaint, and as such

  15 carelessness and negligence on the part of said third parties proximately contributed

  16 to the happenings alleged in the Complaint, and to each of Plaintiff’s injuries, losses

  17 and/or damages, if any, allegedly sustained. Therefore, any damages awarded to

  18 Plaintiff shall be reduced in proportion to the amount of fault attributed to said

  19 parties.

  20                          TENTH AFFIRMATIVE DEFENSE
  21                        (Willful and Grossly Careless Conduct)
  22        10.    Plaintiff is barred from recovering against the answering Defendant on
  23 his Complaint, and each cause of action therein, because Plaintiff was willfully and

  24 grossly careless and negligent in the matters alleged, thereby causing and

  25 contributing to any injury, damage or loss to Plaintiff.

  26                       ELEVENTH AFFIRMATIVE DEFENSE
  27                                     (Attorneys’ Fees)
  28
                                                  8         Case No.: 2:20-cv-00881-JFW-AS
       DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                 CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 9 of 14 Page ID #:136




   1        11.    Plaintiff has failed to state a claim entitling him to attorneys’ fees.
   2                        TWELFTH AFFIRMATIVE DEFENSE
   3                                 (Conditions Precedent)
   4        12.    Plaintiff is barred from recovering against the answering Defendant on
   5 his Complaint, and each cause of action therein, because if in fact Defendant is in

   6 breach, which Defendant denies, said breach resulted from Plaintiff’s failure to

   7 perform conditions precedent or concurrent to the duty of Defendant, by reason of

   8 which, Defendant’s breach, if any, is excused.
   9                       THIRTEENTH AFFIRMATIVE DEFENSE
  10                             (Failure to Mitigate Damages)
  11        13.    If Plaintiff has suffered any damages as a result of the facts alleged in
  12 his Complaint, which the answering Defendant deny, Plaintiff is not entitled to

  13 recover the amount of damages alleged, or any damages, due to its failure to take

  14 reasonable efforts to mitigate or minimize the damages incurred.

  15                       FOURTEENTH AFFIRMATIVE DEFENSE
  16        14.    Plaintiff is barred from recovering against the answering Defendant on
  17 its Complaint, and each cause of action therein, Plaintiff has failed to allege special

  18 damages with the requisite specificity.

  19                       FIFTEENTH AFFIRMATIVE DEFENSE
  20                        (Conduct of Others – Superseding Cause)
  21        15.    If Plaintiff suffered any damage, loss or detriment as a result of the
  22 facts alleged in the Complaint, and each cause of action therein, which the

  23 answering Defendant deny, the acts of individuals or entities other than the

  24 answering Defendant constitutes a proximate and superseding cause of any damage,

  25 loss or detriment to Plaintiff. Therefore, the answering Defendant is entitled to

  26 complete equitable indemnity from each such individual or entity, whether parties to

  27 this action or not.

  28
                                                  9         Case No.: 2:20-cv-00881-JFW-AS
       DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                 CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 10 of 14 Page ID #:137




    1                      SIXTEENTH AFFIRMATIVE DEFENSE
    2        16.    Plaintiff is barred from recovering against the answering Defendant on
    3 his Complaint, and each cause of action therein, because the facilities and/or

    4 services provided to the public are accessible to and usable by persons with

    5 disabilities as required by California laws and by federal laws, including but not

    6 limited to, the Americans With Disabilities Act (“ADA”), 42 U.S.C. Sections

    7 12101, et seq., and the California Unruh Civil Rights Act, Cal. Civil Code sections

    8 51, et seq.
    9                    SEVENTEENTH AFFIRMATIVE DEFENSE
   10        17.    Plaintiff is barred from recovering against the answering Defendant on
   11 his Complaint, and each cause of action therein, because Defendant acted

   12 reasonably, with a good faith belief in the legality of its actions, based upon the

   13 relevant facts and circumstances known to it at the time it acted.

   14                     EIGHTEENTH AFFIRMATIVE DEFENSE
   15                           (Intervening/Superseding Cause)
   16        18.    Plaintiff is barred from recovering against the answering Defendant on
   17 his Complaint, and each cause of action therein, because the damages, if any, which

   18 Plaintiff complains were proximately caused and contributed to by the acts of each

   19 defendant and other entities or individuals whether named as parties herein or not,

   20 other than the answering Defendant, and said acts were intervening and superseding

   21 causes of damage, if any, of which Plaintiff complains.

   22                     NINETEENTH AFFIRMATIVE DEFENSE
   23                                (Causes Beyond Control)
   24        19.    Plaintiff is barred from recovering against the answering Defendant on
   25 his Complaint, and each cause of action therein, because any and all damages, loss

   26 or injury suffered, or to be suffered by Plaintiff was due to causes beyond the

   27 control and responsibility of Defendant.

   28
                                                 10         Case No.: 2:20-cv-00881-JFW-AS
        DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                  CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 11 of 14 Page ID #:138




    1                      TWENTIETH AFFIRMATIVE DEFENSE
    2         20.   Plaintiff is barred from recovering against the answering Defendant on
    3 his Complaint, and each cause of action therein, because assuming, arguendo,

    4 Plaintiff was denied access to the subject facility, such exclusion was not unlawful

    5 because barrier removal was not readily achievable. Also assuming arguendo,

    6 Plaintiff was denied access to the subject facility, such exclusion was not unlawful

    7 because access to Plaintiff could not be provided without fundamentally altering the

    8 nature and/or character of the business establishment and the goods and services
    9 provided therein.

   10                     TWENTY-FIRST AFFIRMATIVE DEFENSE
   11         21.   Plaintiff is barred from recovering against the answering Defendant on
   12 his Complaint, and each cause of action therein, because assuming, arguendo,

   13 Plaintiff faced barriers to access at the subject facility, such barriers were not

   14 unlawful because the subject facility was not a newly constructed facility nor did it

   15 have any alterations, requiring compliance with Title III of the ADA, Health &

   16 Safety Code section 19955, or Title 24 of the California Code of Regulations during

   17 the relevant time frame.

   18                  TWENTY-SECOND AFFIRMATIVE DEFENSE
   19         22.   Plaintiff is barred from recovering against the answering Defendant on
   20 its Complaint, and each cause of action therein, as the cost of some or all of the

   21 modifications to the subject property that Plaintiff seeks to have imposed upon

   22 Defendant is disproportionate in terms of cost and scope to that of any alterations

   23 made within the statutory period, if any.

   24                    TWENTY-THIRD AFFIRMATIVE DEFENSE
   25         23.   Plaintiff is barred from recovering against the answering Defendant on
   26 his Complaint, and each cause of action therein, as Plaintiff’s claims are barred

   27 because, with respect to any particular architectural element of the store and parking

   28
                                                  11         Case No.: 2:20-cv-00881-JFW-AS
        DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                  CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 12 of 14 Page ID #:139




    1 lot facility that departs from accessibility guidelines, the store and parking lot

    2 facility have provided “equivalent facilitation” in the form of alternative designs and

    3 technologies that provide substantially equivalent or greater access to and usability

    4 of the facility.

    5                    TWENTY-FOURTH AFFIRMATIVE DEFENSE
    6         24.   Plaintiff is barred from recovering against the answering Defendant on
    7 his Complaint, and each cause of action therein, because the modifications Plaintiff

    8 seeks are not “alterations” within the meaning of the ADA or Title 24 and/or they do
    9 not trigger an “alteration” legal standard because the modifications sought will be

   10 disproportionate in cost or cost in excess of 20% of the entire “alteration.” 28 C.F.R.

   11 §§ 36.402, 36.403.

   12                    TWENTY-FIFTH AFFIRMATIVE DEFENSE
   13         25.   Plaintiff is barred from recovering against the answering Defendant, as
   14 Plaintiff’s claims are barred because any alterations made are sufficient in that they

   15 satisfy the “to the maximum extent feasible standard.” 28 C.F.R. § 36.402(a)(1); 42

   16 U.S.C. § 12183(a)(2).

   17                    TWENTY-SIXTH AFFIRMATIVE DEFENSE
   18         26.   Plaintiff is barred from recovering against the answering Defendant, as
   19 Plaintiff’s claims are barred on the grounds that this Court should decline to exercise

   20 supplemental jurisdiction over such claims because Plaintiff is engaging in improper

   21 forum shopping in this Court as to its alleged claims under California's Unruh Civil

   22 Rights Act against Defendant by seeking to avoid California statutory law,

   23 including, without limitation, Cal. Civ. Proc. Code §§ 425.50 and 425.55, and

   24 California Government Code § 70616.5, imposing, inter alia, a “high-frequency

   25 litigant fee” requiring high-frequency litigants to pay a $1,000 filing fee at the time

   26 of filing of the initial complaint in addition to the standard filing fees, and

   27 requirements to allege certain facts as more particularly set forth in the

   28
                                                  12         Case No.: 2:20-cv-00881-JFW-AS
        DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                  CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 13 of 14 Page ID #:140




    1 aforementioned statutes.

    2                   TWENTY-SEVENTH AFFIRMATIVE DEFENSE
    3                           (Additional Affirmative Defenses)
    4        27.      The answering Defendant is informed and believes, and based thereon
    5 alleges, that it has insufficient knowledge or information on which to form a belief

    6 as to whether additional, as yet unstated, affirmative defenses are available. The

    7 answering Defendant reserves the right to assert additional affirmative defenses in

    8 the event that discovery reveals the same would be appropriate.
    9        WHEREFORE, the answering Defendant pray for judgment against Plaintiff
   10 as follows:

   11        1. That Plaintiff take nothing by his Complaint;
   12        2. For attorneys’ fees;
   13        3. For its costs of suit incurred herein;
   14        4. For such other, further, or different relief as may be deemed just and
   15              proper.
   16

   17 DATED: March 24, 2020                   GOODKIN LAW GROUP, APC
   18
                                              By:     /s/ Michael A. Shakouri
   19                                                 DANIEL L. GOODKIN
                                                      MICHAEL A. SHAKOURI
   20                                                 Attorneys for Defendant
   21                                                 SEPULVEDA-VICTORY
                                                      ASSOCIATES
   22

   23

   24

   25

   26

   27

   28
                                                 13        Case No.: 2:20-cv-00881-JFW-AS
        DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF SHAMAR JACKSON’S
                                  CORRECTED COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 28 Filed 03/24/20 Page 14 of 14 Page ID #:141




    1
                                 CERTIFICATE OF SERVICE

    2        I hereby certify that on March 24, 2020, a copy of the foregoing
    3 DEFENDANT SEPULVEDA-VICTORY ASSOCIATES’ ANSWER TO PLAINTIFF

    4 SHAMAR JACKSON’S CORRECTED COMPLAINT was filed electronically. Notice

    5 of this wiling will be sent to the following parties through the Court’s Electronic

    6 Case Filing System. Parties may access this filing through the Court’s system.

    7

    8
                                                           By:   /s/ Michael A. Shakouri
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 1         Case No.: 2:20-cv-00881-JFW-AS
                                      CERTIFICATE OF SERVICE
